                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


 Shane P. Garry,                                Case No. 18-cv-3447 (WMW/TNL)

              Plaintiff,

 v.                                                          ORDER

 Nancy Johnston,
 CEO/Director, Minnesota Sex Offender
 Program (MSOP),

 Emily Johnson Piper,
 Commissioner of Human Services, and

 Lori Swanson,
 The Attorney General of the State of
 Minnesota,

              Defendants.


 Shane P. Garry, Minnesota Sex Offender Program (MSOP), 1111 Highway 73, Moose
 Lake, MN 55767 (pro se Plaintiff); and

 Ralph John Detrick, Minnesota Attorney General’s Office, 445 Minnesota Street, Suite
 1100, St. Paul, MN 55101-2128 (for Defendants).


      This matter is before the Court on pro se Plaintiff Shane P. Garry’s “Motion for a

Stay of These Proceedings Until an Outcome of Karsjens v. Piper, 845 F.3d 394, 08 [sic]

(8[th] Cir. 2017) Has Been Decided” (ECF No. 14) and letter request for an extension of

time (ECF No. 25).




                                          1
                                              I.

       A. Motion to Stay

       Plaintiff requests that this matter be stayed pending the resolution of an appeal filed

in Karsjens v. Piper, No. 11-cv-3659 (DWF/TNL). Plaintiff states that “[a]t the core of

the Karsjens v. Piper[] recent Appeal above is the Plaintiff[’]s argument,” and “until the

above appeal has been heard and decided by the 8[th] Circuit Court of Appeals [i]n

Karsjens v. Piper, it would be detrimental for the present matter to move forward.” (Mot.

to Stay at 1.) Defendants oppose the requested stay. (See generally Defs.’ Mem. in Opp’n,

ECF No. 21.)

       “‘[T]he power to stay proceedings is incidental to the power inherent in every court

to control the disposition of the causes on its docket with economy of time and effort for

itself, for counsel, and for litigants.” Cottrell v. Duke, 737 F.3d 1238, 1248 (8th Cir. 2013)

(quoting Landis v. N. Am. Co., 299 U.S. 248, 254 (1936)); see Sierra Club v. U.S. Army

Corps of Eng’rs, 446 F.3d 808, 816 (8th Cir. 2006); Lunde v. Helms, 898 F.2d 1343, 1345

(8th Cir. 1990) (per curiam). “While the Court’s inherent power to manage its docket

places this decision within the Court’s broad discretion, ‘[t]he proponent of the stay bears

the burden of establishing its need.’” KK Motors, Inc. v. Brunswick Corp., No. 98-cv-2307

(JRT/RLE), 1999 WL 246808, at *2 (D. Minn. Feb. 23, 1999) (alteration in original)

(quoting Clinton v. Jones, 520 U.S. 681, 708 (1997)); accord Stratasys, Inc. v. Microboards

Tech., LLC, No. 13-cv-3228 (DWF/TNL), 2015 WL 1608344, at *1 (D. Minn. Apr. 10,

2015) (“The burden of establishing that a stay is appropriate is with the party seeking the

stay.”). Stays are the exception rather than the rule. KK Motors, 1999 WL 246808, at *2;

                                              2
see In re Wholesale Grocery Prods. Antitrust Litig., No. 09-md-2090 (ADM/AJB), 2013

WL 6533154, at *1 (D. Minn. Dec. 13, 2013) (noting “the Supreme Court has counseled

moderation” in the use of stays).

         It is not clear to this Court the precise basis on which Plaintiff requests that this

matter be stayed. While Plaintiff cites the Eighth Circuit Court of Appeals’ decision in

Karsjens v. Piper, 845 F.3d 394 (8th Cir. 2017), rehearing and rehearing en banc were

denied by the Eighth Circuit on February 22, 2017, and the United States Supreme Court

denied the petition for a writ of certiorari on October 2, 2017, 138 S. Ct. 106 (2017).

Plaintiff also states that, “[o]n or about December 20, 2018 . . . ,” an appeal was filed with

the Eighth Circuit “from the United States District Court for the District of Minnesota.”

(Mot. to Stay at 1.) As best as this Court is able to tell, Plaintiff may actually be referring

to a pending appeal filed near the end of October 2018 from the district court’s decision in

Karsjens v. Piper, 336 F. Supp. 3d 974 (D. Minn. Aug. 23, 2018), appeal filed, No. 18-cv-

3343 (8th Cir.). 1 (See ECF No. 1118 in No. 11-cv-3659.) Plaintiff has not, however,

connected any of the issues in his case to the pending appeal in the Karsjens matter.

Plaintiff has not met his burden to show that a stay is appropriate in this case. Therefore,

Plaintiff’s motion to stay is denied.

         B. Extension Request

         Previously, Plaintiff was referred to the Pro Se Project, a program operated by the

Minnesota Chapter of the Federal Bar Association through which volunteer individuals


1
 The December 20, 2018 date may be in reference to the Fifth Amended Order entered by the district court in
Karsjens on that date, continuing the stay of certain other litigation related to Karsjens. (ECF No. 1130 in No. 11-
cv-3659.)

                                                          3
donate their time to assist unrepresented individuals. Plaintiff seeks an extension of time

to file his response to Defendants’ Motion to Dismiss Plaintiff’s First Amended Complaint

(ECF No. 16) in order to confer with counsel as part of that program. A little over one

week later, Plaintiff filed his memorandum in opposition to Defendants’ motion, noting

that (1) he has requested an extension of time; (2) he has not “yet been able to confer with

legal counsel”; and (3) the filing of his memorandum is “not a withdrawal” of his extension

request. (Pl.’s Mem. in Opp’n at 1, ECF No. 27.) Defendants subsequently filed their

reply memorandum. (See generally Defs.’ Reply, ECF No. 28).

       The Court will grant Plaintiff’s request in part and give him until May 13,

2019, to file a supplemental memorandum. Defendants may then have until May 28,

2019, to file a supplemental reply. Thereafter, Defendants’ motion to dismiss will be

deemed submitted and the Court will issue its report and recommendation based on the

papers, without a hearing.

                                            II.

       Based on the foregoing, IT IS HEREBY ORDERED that:

          1. Plaintiff’s “Motion for a Stay of These Proceedings Until an Outcome of
             Karsjens v. Piper, 845 F.3d 394, 08 [sic] (8[th] Cir. 2017) Has Been
             Decided” (ECF No. 14) is DENIED.

          2. Plaintiff’s letter request for an extension of time (ECF No. 25) is GRANTED
             IN PART and DENIED IN PART.

          3. Plaintiff has until May 13, 2019, to file a supplemental memorandum in
             response to Defendants’ motion to dismiss.

          4. Defendants have until May 28, 2019, to file a supplemental reply in
             connection with their motion to dismiss.


                                             4
          5. Defendants’ motion to dismiss will then be deemed submitted and the Court
             will issue its report and recommendation based on the papers, without a
             hearing.




Date: April   18   , 2019                            s/ Tony N. Leung
                                              Tony N. Leung
                                              United States Magistrate Judge
                                              District of Minnesota


                                              Garry v. Johnston et al.
                                              Case No. 18-cv-3447 (WMW/TNL)




                                          5
